Title: To Thomas Jefferson from the Commissioners of the Treasury, 5 December 1787
From: Commissioners of the Treasury
To: Jefferson, Thomas



Sir
Board of Treasury December 5. 1787.

We have the honor of enclosing to you a Letter from Thomas Barclay Esqr. late Commissioner for settling the Public Accounts in Europe relative to the Books and Papers of his Office. You will oblige us in removing them to your own house, and in taking charge of them till it is determined in what manner it will be best to dispose of them. It may be proper to observe that we consider the safe Custody of these papers to be of the greatest importance. You will likewise receive enclosed a Triplicate of our letter of the 10th: of last month, and a Duplicate of what we had the honor of writing on the 13th: of the same month. We have only to add that from the present state of Affairs in this Quarter, it will be absolutely impracticable to make any remittance from this Country, for the purpose of enabling you to carry into execution the Act  of Congress of the 12th. of October; or to discharge the balance of Mr. Grands Account. Our only resource is the completion of the Loan in Holland, to forward which, your influence will, we are assured, not be wanting.
We have the Honor to be with Esteem Sir, Your most obedient & most Humble Servts.,

Samuel Osgood
Arthur Lee

